ITEMID: 001-115207
LANGUAGEISOCODE: ENG
RESPONDENT: LVA
BRANCH: CHAMBER
DATE: 2012
DOCNAME: CASE OF TIMOFEJEVI v. LATVIA
IMPORTANCE: 4
CONCLUSION: Violation of Article 3 - Prohibition of torture (Article 3 - Effective investigation) (Procedural aspect)
JUDGES: David Thór Björgvinsson;George Nicolaou;Ineta Ziemele;Krzysztof Wojtyczek;Päivi Hirvelä;Vincent A. De Gaetano;Zdravka Kalaydjieva
TEXT: 5. The applicants were born in 1984 and 1958 respectively and live in Drabeši parish, Amata municipality.
6. According to the applicants, they have been involved in various disputes with the local police in their area, that is, with officers of the Cēsis District Police Department (Cēsu rajona policijas pārvalde). As established by an internal investigation, on 14 March 2004 there was an incident involving police officer J.M. of the Cēsis District Police Department and both applicants. The police officer and the second applicant had a discussion in a car. The first applicant approached the car and the police officer fired a shot. It hit the roof of the car. Following an internal investigation into the incident, police officer J.M. was discharged from the Cēsis District Police Department for having committed a serious breach of the rules of discipline by carrying firearms while under the influence of alcohol. The police officer stood trial; there is no information concerning the outcome of those proceedings.
7. The Government disagreed with the applicants’ account but provided no further information as regards the criminal proceedings against police officer J.M.
8. On 30 June 2004, at 1 p.m., police inspector J.S. and police cadet V.D. of the Cēsis District Police Department were patrolling in the Amata parish of the Cēsis District when J.S. saw the first applicant driving a car. The officers knew that the first applicant’s driving licence had been suspended after several violations of the traffic rules. J.S. approached the first applicant and informed him that he was committing a violation of the traffic rules by driving without a valid driving licence. The first applicant did not reply. Instead, he got out of the car and went into the mechanic’s workshop Ģikši, which belonged to his father, the second applicant. Although J.S. continued to shout towards the first applicant, requesting him to stop and come back, the latter did not pay any attention. Accordingly, J.S. and V.D. decided to apprehend him in order to draw up an administrative offence report. They followed him, took hold of his hands and attempted to walk him towards the police car. However, the first applicant resisted by pulling his hands away, pushing the police officers away and falling on the ground in order to drag J.S. down with his weight. In addition, the workshop employees actively obstructed the officers’ arrest of the first applicant by dragging him away, as well as by grabbing the police officers’ uniforms. At some point, the first applicant managed to break free and ran off.
9. J.S. started to pursue him, while V.D. drove the police car in order to intercept the first applicant and call for support. The officers caught the first applicant in the courtyard of the Jaunģikši country house and, after a short struggle, the first applicant was apprehended by J.S., V.D. and a second police patrol, which had arrived as reinforcement. In addition, the officers apprehended the second applicant, who had arrived at Jaunģikši and attempted to obstruct the first applicant’s arrest.
10. Both applicants were taken to the Cēsis District Police Department, where they were placed in the short-term detention facility.
11. On the same date the first applicant was given an administrative fine for a violation of the traffic rules.
12. In addition, criminal proceedings were instituted against both applicants for assault on a representative of public authority.
13. The applicants contested the Government’s version of events, which was largely based on the testimony of the police officers during the first applicant’s trial, to which they objected. The applicants alleged that the police officers had assaulted the first applicant and detained the second applicant for no reason. The first applicant claimed that the police officers had forcibly held his arms behind his back, pushed him to the ground, tried to break his ribs with their knees, and dragged him to the ground on the premises of the workshop Ģikši, where he had first been stopped. They had also taken his mobile phone. When he had managed to break free of the police officers’ grip, he had fled.
14. V.D. had caught up with the first applicant in the courtyard of Jaunģikši. He had pushed him to the ground and dealt him numerous blows, including to his face. The second applicant and a witness, K.R., had arrived at the scene. The second applicant had seen V.D. dragging the first applicant along the ground by his hands; the first applicant’s face had been red and swollen, covered in sand and with blood round his lips. Then J.S. had arrived, pointed a gun and threatened to use it. After twenty minutes another police car arrived. The applicants and the witness K.R. had been taken into custody and placed in the short-term detention facility in Cēsis.
15. The record relating to the administrative fine had been drawn up on 30 June 2004 at about 7.30 p.m.
16. According to the first applicant, following the events of 30 June 2004 he requested on several occasions to be examined by a forensic medical expert to determine if he had any bodily injuries. An expert examination was ordered on 2 July 2004 but was not carried out until much later. The results of this examination have not been made available to the Court.
17. While the first applicant was in the Cēsis short-term detention facility an ambulance was called on several occasions at his request because he felt ill. On 1 July 2004, at 2.37 p.m., an ambulance arrived at the detention facility. The first applicant complained about bruises on his body and a headache and a note was made of the first applicant’s statement that on the previous day police officers had beaten him and he had felt sick. He was diagnosed with cephalgia (headache). He was examined by an ambulance doctor, who did not find any bruises on his body and concluded that the first applicant’s account was not consistent with his objective state of health.
18. At 4.46 p.m. on 3 July 2004 an ambulance arrived at the first applicant’s request as he felt ill and had pains in his stomach. He was diagnosed with trauma to the head, “susp.” concussion and hyperthermia. The notes again recorded him as stating that he had been placed in custody following a fight with police officers. He complained of a headache, feeling ill, lack of alertness and not being able to sleep at night. He requested a forensic medical examination. This time the ambulance doctor concluded that the first applicant’s account did correspond to his objective state of health.
19. According to a report drawn up by the first applicant’s family doctor on 30 May 2005, following the events of 30 June 2004 he had regularly visited doctors in Rīga and Cēsis to minimise the effects of concussion. He had been examined on several occasions and diagnosed with post-traumatic symptoms, including post-traumatic pulsating cephalgia, post-traumatic astheno-depressive symptoms and an unexplained increase in body weight of 20 kilograms over a nine-month period, plus post-traumatic problems in the cerebral cortex and possible post-traumatic hypertonic disease.
20. The Government disagreed but provided no further information concerning the first applicant’s state of health at the material time.
21. After the applicants’ arrest on 30 June 2004, they were held at the short-term detention facility in Cēsis, which was located in a police department.
22. According to the applicants, the conditions therein were degrading – the cell was cold and had a foul smell. There were no toilets, instead two buckets were provided. There were no mattresses and they had to sleep on a bare wooden platform; no blankets were provided and the police did not allow them to use the blankets supplied by the applicants’ mother and wife.
23. The Government did not agree with the applicants’ description of the detention conditions.
24. On 11 July 2004 the second applicant was released.
25. On 13 July 2004 the first applicant was transferred to Valmiera Prison, where he remained until his release pending trial on 11 August 2004.
26. On 13 December 2004 the Chief of the Cēsis District Police Department replied to various enquiries by the first applicant. He mentioned, among other things, that under the internal prison regulations they were not allowed to hand over blankets supplied by relatives to detainees; that there were no rules regarding smells in the cells; and that the use of buckets as toilets was temporary (since 1999) and due to financial problems. Works were in progress to rectify this.
27. It appears that the second applicant’s complaint to the Cēsis District Police Department of 2 November 2004 about, among other things, the fact that he had had to sleep on a bare wooden platform for eleven days, received no reply.
28. On 30 June 2004 an inspector of the Cēsis District Police Department, D.B., instituted a criminal inquiry against the applicants in connection with the events of 30 June 2004. She initially classified the events as “assault on a representative of public authority” under section 269, paragraph 1, of the Criminal Law. At about 4.50 p.m. on the same day, the applicants were detained at the police station on the basis of section 120, paragraph 1, of the former Code of Criminal Procedure.
29. On 2 July 2004 the applicants’ detention was authorised by a judge of the Cēsis District Court and this was confirmed on appeal on 7 July 2004.
30. On 9 July 2004 inspector D.B. sent the case to the prosecutor’s office attached to the Cēsis District Court for the purpose of bringing charges against the applicants. She classified the offence as “resisting a representative of public authority” (section 270 of the Criminal Law). On the same date a prosecutor brought charges against the first applicant under section 270, paragraph 1, of the Criminal Law.
31. On 11 July 2004 the prosecutor lifted the second applicant’s detention order because there was not sufficient evidence to bring charges against him. On 10 August 2004 the prosecutor discontinued the criminal proceedings against the second applicant for lack of evidence that he had committed an offence under either section 269 or section 270 of the Criminal Law.
32. On 13 July 2004 the first applicant was placed in Valmiera Prison. On 11 August 2004 he was released. On 17 August 2004 the preliminary investigation was completed and the case materials were sent to the Cēsis District Court.
33. The hearings in the first applicant’s trial before the Cēsis District Court took place between 8 and 11 November 2004 and between 14 and 20 December 2004. A verdict was pronounced on 20 December 2004 whereby the first applicant was convicted of resisting a representative of public authority using violence, as defined in section 270, paragraph 1, of the Criminal Law. He was given a suspended sentence of one and a half years’ imprisonment. The court heard the testimony of the police officers, the applicants and several direct and indirect witnesses, and examined circumstantial evidence.
In particular, witness K.B. testified during the trial that when the applicant had been arrested at Ģikši he had not resisted. Rather, the police officers had used force against him and pushed him to the ground in order to handcuff him. The court did not believe K.B. because in his testimony at the pre-trial stage he had testified to the contrary: that the first applicant had resisted and the police officers had not used force. The court gave more credence to the two statements K.B. had given at the pre-trial stage. Witnesses R.M. and A.S. testified that the first applicant had resisted the police officers, but had not struck them. Witnesses A.O., V.T. and I.T. testified that the applicant had not resisted as he had been on the ground, although he had tried to run away. In addition, witnesses V.T. and I.T testified that police officer V.D. had confiscated V.T.’s mobile phone when the latter had tried to call the police. Witness [X].B. testified that when running away from Ģikši the first applicant had asked him for a mobile phone to call the second applicant.
None of the witnesses testified that they had heard the first applicant or the police officers swearing or threatening each other. The testimony of all the witnesses in fact related to the events at Ģikši and not to the events at the Jaunģikši country house.
Further, the court gave credence to the testimony of the police officers, who claimed that the first applicant, before entering the premises of Ģikši, had made violent threats against them. There was no other evidence in support of the testimony of the police officers. The court did not give credence to the first applicant’s submissions that the police officers had used force against him at Ģikši, and thus rejected that testimony as his defence position.
All in all, the court concluded as follows:
“[The first applicant] actively resisted the police officers. He tried to break free of the officers’ grip, pushed the police officers, did not allow them to lead him away; while being restrained he fell to the ground, using his body weight in an attempt to escape from their grip, did not allow them to lead him away and tried to break free of their grip using one and then the other hand; he wriggled on the ground and would not follow the police officers, who were thus obliged to struggle with him in order to get him into the police vehicle, whereupon he broke free and fled”.
During the trial the prosecutor dropped the charges against the first applicant in relation to his resistance at Jaunģikši. The court found that there was no evidence of it and did not give credence to the testimony of the police officers in that respect. The court also held that there was no evidence that the police officers had kicked and pushed the first applicant. It did not give credence to the testimony of the first and second applicants in that respect. The court also found that there was insufficient evidence to conclude that the first applicant had struck the police officers at Ģikši. He was not found responsible for inflicting minor bodily injuries on the police officers, and their civil claims in that regard were rejected.
34. On 7 July 2005, following an appeal by the first applicant, the Vidzeme Regional Court set aside the district court’s judgment and acquitted him. The court heard evidence from his mother and the family doctor. The police officers were not present. The first applicant’s mother testified that in her opinion the actions of the police officers could have been motivated by revenge since the first applicant had previously dated V.D.’s sister.
The regional court concluded that the actions for which the first applicant had been convicted were to be classified as an administrative offence under section 175 of the Code of Administrative Violations. The court noted that the district court had agreed with the prosecutor’s recommendation to withdraw the charges concerning resistance by the first applicant at Jaunģikši. Similarly, the district court had dismissed the charges of active violence against the police officers at Ģikši causing them minor bodily injuries, and the applicant was not held responsible in that regard.
The regional court did not agree with the district court that the police officers’ testimony had greater credence. It did not agree that the first applicant’s testimony and the supporting testimony of the witnesses ought to be dismissed as lacking credence. The court considered that the statements of the police officers and of the first applicant were to be evaluated equally critically. These persons had an equal interest in giving testimony to justify their actions, the police officers in respect of the arrest of the first applicant and his bodily injuries, and the first applicant in relation to driving a car without a valid driving licence and resisting the police officers.
The court dismissed as incorrect the district court’s conclusion that the testimony of the police officers had been consistent. It highlighted various inconsistencies between the testimony they had given at different times. It also dismissed their claims that they had acted politely towards the first applicant and had complied with the rules on discipline. The court also took into account the apparent conflict between the applicants and the Cēsis District Police Department. In particular, the events of 14 March 2004 were noted. The court expressed doubts about the objectivity of the police officers of that police department towards the applicants. Concerns about their objectivity were evident from the preliminary investigation procedure as a whole. First of all, no bodily injuries had been recorded in the first applicant’s detention order even though the police officers had used force against the applicant. Second, even though the first applicant had been examined by an ambulance doctor twice and a diagnosis established, no mention of it had been contained in the forensic report. The court noted that it had been impossible for the first applicant to prove that he had sustained concussion because he was being held in custody, whereas it had been a duty incumbent on the investigating authorities to examine his physical condition and on the forensic expert to take it into account. Third, the same officer (D.B.) had taken decisions in both the first applicant’s case and that of the police officers; in such circumstances her impartiality was questionable. The court also concluded that the prosecutor dealing with the case had been keen to send the first applicant’s case for trial as soon as possible.
35. On 20 September 2005, upon appeals on points of law submitted by the prosecutor and the police officers, the Senate of the Supreme Court set aside the judgment of the Vidzeme Regional Court and sent the case to a regional court for fresh consideration.
The Senate ruled that the appellate court had erred in its conclusion that the actions for which the first applicant had been convicted by the first-instance court were not of a criminal nature within the meaning of section 270, paragraph 1, of the Criminal Law. His actions had not been passive and had thus been wrongly classified by the appellate court as an administrative offence under section 175 of the Code of Administrative Violations. The Senate concluded that the appellate court had not adequately evaluated the facts of the case and the actions of the police officers from the perspective of their lawfulness.
In reply to the first applicant’s request for criminal proceedings to be instituted against the police officers and D.B., the Senate noted that it did not have competence to comply with such a request.
36. On 5 December 2006 the Latgale Regional Court examined the first applicant’s appeal against the district court’s judgment anew, and upheld the ruling. A prosecutor, both police officers, the first applicant and his counsels attended the hearing.
The Latgale Regional Court established that the first applicant had actively resisted the police officers and thus committed a criminal offence under section 270, paragraph 1, of the Criminal Law. The court found no evidence that the police officers had struck or kicked the first applicant at Ģikši.
The Latgale Regional Court did not give credence to the testimony of the first applicant’s mother before the Vidzeme Regional Court regarding a possible revenge motive, since the case materials did not support it.
37. On 19 January 2007 a senator of the Supreme Court informed the first applicant that his appeal on points of law against the judgment of the Latgale District Court had been dismissed without a review on the merits since it disputed the assessment of the evidence and such a complaint did not fall within the competence of the cassation court.
38. On 12 July 2004 inspector D.B. of the Cēsis District Police Department adopted a decision refusing to institute the criminal proceedings against police officers J.S and V.D. in response to the first applicant’s complaint. She noted:
“A review of the case materials does not bear out the allegation that the police officers abused their official position in relation to [the first applicant]; they acted in compliance with the powers vested in them to prevent and stop [the first applicant’s] misdemeanours.
Having fully reviewed the case materials, I consider that inspector J.S. and cadet V.D. of the Cēsis District Police Department did not abuse their official position within the meaning of section 318, paragraph 1, of the Criminal Law, therefore it is refused to institute the criminal proceedings.”
39. On 5 July 2004 the first applicant’s counsel complained to the Cēsis District Prosecutor’s Office and to the Prosecutor General that the investigation by officer D.B., as supervised by prosecutor A.S., had been biased. He mentioned that they had repeatedly made requests for a forensic examination to be carried out to establish whether the first applicant had any bodily injuries, and that it had not been carried out until that date. In his complaint to the Prosecutor General, the first applicant’s counsel requested that the investigation be handed over to another investigative authority.
40. On 12 July 2004 a prosecutor of the Cēsis District Prosecutor’s Office replied that there was no evidence that the forensic examination had been delayed. She noted that such an examination had been requested on 2 July 2004. She did not consider that the investigation had not been objective.
41. On 14 July 2004 a prosecutor of the Prosecutor’s Office attached to the Vidzeme Regional Court replied to another complaint, noting that after an examination of the case materials there was no evidence that the Cēsis District Police Department and the Cēsis District Prosecutor’s Office were not interested in carrying out an objective and detailed investigation. The request to hand over the investigation to another investigative authority was therefore refused.
42. On 10 August 2004 the Chief of the Cēsis District Police stated, in reply to a complain by the first applicant’s mother, that with regard to the events of 30 June 2004 at the mechanic’s workshop Ģikši and the Jaunģikši country house, criminal proceedings had been instituted for assault on the police officers. The actions of J.S. and V.D. had been reviewed in these proceedings and it had been concluded that they had not exceeded their official authority within the meaning of section 317 of the Criminal Law. The first applicant’s mother was informed that on 9 July 2004 the case had been sent to the prosecutor’s office and that charges had been brought against the first applicant in this connection.
43. On 31 August 2004 the Chief of the State Police wrote to the first applicant’s mother informing her that he had reviewed her complaints about the police officers of the Cēsis District Police Department and their actions on 30 June 2004. He also noted that the information provided by her was of significant importance for the criminal proceedings against the first applicant and thus she should address all her complaints to the Cēsis District Court in that regard.
44. On 13 September 2004, in reply to a complaint by the first applicant’s mother, a prosecutor of the Cēsis District Prosecutor’s Office stated that the decision to refuse to institute the criminal proceedings against the police officers had been left unchanged as she did “not see any reason to overturn that decision”.
45. According to a note by an inspector at the Cēsis District Police Department dated 21 October 2004, the first applicant had been transported from the short-term detention facility in Cēsis:
46. On 13 December 2004 the Chief of the Cēsis District Police Department replied to various enquiries by the first applicant. He noted that during the course of reviewing the possible criminal case materials against the police officers, inspector D.B. had questioned them. She had also added transcripts of the first applicant’s testimony during the criminal proceedings against him to the case materials, as well as the testimony of witnesses I.T. and A.S. She had not, however, held a confrontation between the police officers and the first applicant, because a confrontation between the first applicant and J.S. and the second applicant and V.D. had taken place during the preliminary investigation in the criminal case against the first applicant. The first applicant was seen by the following persons in the short-term detention facility in Cēsis:
1 July 2004 from 9.00 a.m. to 9.20 a.m. – inspector J.V. for questioning;
1 July 2004 from 12.10 to 2.40 p.m. – inspector D. B. for questioning with counsel;
2 July 2004 from 4.15 p.m. to 5.30 p.m. – inspector S.G. for the detention hearing;
3 July 2004 from 4.55 p.m. to 5.00 p.m. – ambulance doctor to check the first applicant’s state of health;
5 July 2004 from 12.40 to 12:50 – inspection by a forensic medical expert;
8 July 2004 from 3.00 p.m. to 5.30 p.m. – inspector D.B. for confrontation, with counsel;
9 July 2004 from 7.45 a.m. to 12.05 – to the Vidzeme Regional Court as regards the detention measure;
9 July 2004 from 1.25 p.m. to 3.15 p.m. – prosecutor A.S. for bringing charges, with counsel;
4 August 2004 from 10.30 a.m. to 12.00 – prosecutor J.R. for questioning, with counsel;
9 August 2004 from 3.45 p.m. to 4.10 p.m. – prosecutor A.S. for a conversation;
11 August 2004 from 2.00 pm to 5.25 p.m. – prosecutor A.S. for questioning, with counsel.
47. On 16 December 2004 a prosecutor of the Prosecutor’s Office attached to the Vidzeme Regional Court, following a complaint by the first applicant, quashed the 12 July 2004 decision on the ground that the review had been deficient: a forensic report on the first applicant’s medical examination had not been included in the case-file materials; the second applicant had not been questioned about the events of 30 June 2004; and the applicable regulations regarding the criteria for the use of force had not been mentioned.
48. On 5 January 2005 a second decision refusing to institute the criminal proceedings was adopted by the Cēsis District Police Department. The first applicant did not receive a copy of that decision. No copy has been made available to the Court.
49. On 1 March 2005 a prosecutor of the Prosecutor’s Office attached to the Vidzeme Regional Court, upon another complaint by the first applicant, informed him of the decision of 5 January 2005 and of his right to lodge a complaint against that decision, even if he had not received a copy, with the Cēsis District Prosecutor’s Office. Mention was also made of the judgment of 20 December 2004, whereby the first applicant was “found guilty under section 270, paragraph 1, of the Criminal Law and therefore [his] suggestions about the fabrication of that criminal case by the Cēsis District Police Department and [his] complaint that officer D.B. of the Cēsis District Police Department had reviewed the case materials [were] groundless”.
50. On 1 March 2005 a prosecutor of the Cēsis District Prosecutor’s Office, upon a complaint by the first applicant, informed him that he did not see any grounds to overturn the decision of 5 January 2005 because the first applicant mentioned no new facts and because there was no evidence that the police officers had struck the applicant with their fists or legs as stated in the judgment of 20 December 2004. The prosecutor’s letter contained a reference to the fact that the applicant had been informed about the decision of 5 January 2005.
51. On 20 June 2005 a prosecutor of the Office of the Prosecutor General, upon a complaint by the first applicant’s mother, reviewed the case materials and upheld the decision of 5 January 2005.
52. On 15 September 2005 the Chief of the Cēsis District Police Department, upon a request by the first applicant, replied that the material under no. 834/04, which included the decision of 5 January 2005, had been sent to the Vidzeme Regional Court.
53. On 21 October 2004 the first applicant applied to the Cēsis District Court with a view to instituting criminal proceedings against J.S and V.D. In his application he gave his version of the events that had taken place at the mechanic’s workshop Ģikši and the Jaunģikši country house, and asked that the relevant material be sent to an impartial authority for a preliminary investigation. On 5 November 2004 the court forwarded the material to the Cēsis District Prosecutor’s Office.
54. During his trial before the Cēsis District Court, the first applicant testified, in particular, that the events at Jaunģikši had been as follows.
“V.D. jumped out of his car, ran towards me, twisted my arms behind my back, pushed me to the ground, held me on the ground with his knees, twisted my arms and dealt several blows to my sides and my head. I did not see, but I think that the blows were made with his legs. While I was lying on the ground my father and K.R. drove up”.
55. In the 20 December 2004 judgment the Cēsis District Court did not examine this episode because the prosecutor had withdrawn the charges against the first applicant in relation to his resistance at Jaunģikši. The district court accepted the withdrawal, noting: “the victims’ testimony that at Jaunģikši Z. Timofejevs continued to resist has not been confirmed; nor has the testimony of both [the applicants] that the police officers punched and kicked Z. Timofejevs”.
56. During his trial before the Vidzeme Regional Court on 7 July 2005, the first applicant testified in connection with the events at Jaunģikši as follows: “...the police officers caught up with me, they started delivering blows to my body, kicked me in the head, and twisted my arms. Then my father and K.R. arrived”. In the hearings the first applicant’s counsel requested that a decision be made with a view to instituting criminal proceedings against J.S. and V.D.
57. In the judgement of 7 July 2005, the Vidzeme Regional Court noted that the prosecution had withdrawn the charges against the first applicant in respect of his resistance at Jaunģikši. The regional court also noted as follows:
“... taking into account the witness statements before the first-instance court, the expert report and information provided by the ambulance medics, on 30 June 2004 bodily injuries were inflicted on Z. Timofejevs during his arrest; however, the issue of the lawfulness of the police officers’ actions does not relate to the charges brought against Z. Timofejevs since the appellate court under section 255 of the Code of Criminal Procedure has to comply with its limitations on adjudication. The issue of the criminal liability of J.S. and V.D. has already been decided, as evidenced by the added material under no. 834/04. The court notes that on the ground of the illnesses discovered, Z. Timofejevs and his counsel may apply to the prosecutor’s office requesting that the decisions included in the material under 834/04 be reconsidered, and asking for the appropriate forensic examination”.
58. On 19 September 2005, in his comments on the appeals of J.S. and V.D. on points of law, the first applicant once more asked the Senate of the Supreme Court to send the material to institute a criminal investigation into the actions of J.S., V.D. and D.B., referring to various criminal offences, and that the preliminary investigation be carried out by the Internal Security Department of the State Police, since the officials of the Cēsis District Police Department were not impartial. The first applicant mentioned, among other things, that in the courtyard of Jaunģikši, near the corner of a farm building (saimniecības ēka), V.D. had delivered blows to his body with his legs while he was on the ground.
59. In the decision of 20 September 2005 the Senate of the Supreme Court noted that it was not competent to decide on the alleged criminal responsibility of police officers J.S. and V.D. in respect of the first applicant’s bodily injuries during his arrest.
60. The relevant provisions of the former Code of Criminal Procedure (Kriminālprocesa kodekss), in force until 1 October 2005, read:
“A court, prosecutor or investigating authority, in so far as it is within its powers, shall institute criminal proceedings whenever signs of a criminal offence (noziedzīga nodarījuma pazīmes) are discovered, using all means laid down in law with a view to discovering any incidence of a criminal offence and the persons responsible for the criminal offence in order to punish them.”
“An investigating authority, prosecutor, judge or court shall accept material, applications and declarations concerning a criminal offence that has been committed or planned, including in cases which do not fall under its jurisdiction.
In response to the material, applications or declarations received, one of the following decisions shall be adopted:
to institute criminal proceedings,
to refuse to institute criminal proceedings,
to forward the application or declaration to the competent authority.
...
Applications and declarations concerning crimes shall be examined immediately, but at the latest within ten days of their receipt. If an expert or audit report or specialist’s consultation is necessary for such examination, applications and declarations shall be examined at the latest within 30 days. ”
“A copy of the decision to refuse to institute criminal proceedings ... shall be sent to the applicant and those concerned with an explanation of their right to complain about the decision: a decision adopted by an investigating authority to a corresponding prosecutor, by a prosecutor to a higher-ranking prosecutor, by a prosecutor of the Office of the Prosecutor General to the Prosecutor General, and by a judge to a higher-instance court.”
“In the hearings the court shall examine the case only as against the persons charged with the criminal offence and only in relation to the charges brought against them.”
61. The relevant provisions of the Law of Criminal Procedure (Kriminālprocesa likums), effective from 1 October 2005, as in force at the material time, read:
“... A judge or court shall send, without deciding on it, an application, material, or information acquired in adjudication to an investigating authority or, in the cases specified by law, to the prosecutor’s office.”
62. The relevant provisions of the Criminal Law (Krimināllikums) read as follows:
“A person who commits an assault on a representative of public authority or other State official, in connection with that representative’s lawful official activities, or commits an assault on a person who is participating in preventing or interrupting a criminal or otherwise illegal offence shall be
- imprisoned for a term not exceeding seven years, or subject to a custodial arrest.”
“A person who resists a representative of public authority or other State official in the course of his or her official duties, or resists a person who is participating in preventing or interrupting a criminal or otherwise illegal offence, or compels such a person to perform manifestly unlawful acts by resistance or compulsion involving violence or threats of violence shall be
- imprisoned for a term not exceeding three years, or subject to a custodial arrest, or a fine not exceeding sixty times the minimum monthly wage shall be imposed.”
“1. A State official who commits an intentional act which manifestly exceeds the limits of the statutory rights and authority granted to the State official or pursuant to his or her assigned duties, and if substantial harm is caused thereby to State authority, administrative order or a person’s rights and interests protected by law, shall be
- imprisoned for a term not exceeding five years, or sentenced to community service or a fine not exceeding one hundred times the minimum monthly wage, with or without deprivation of the right to occupy specified positions for a term of not less than one and not exceeding three years.
2. A person who commits such acts and thereby causes serious consequences, or uses violence or threats of violence for the purpose of acquiring property shall be
- imprisoned for a term not exceeding ten years, or sentenced to community service or a fine not exceeding two hundred times the minimum monthly wage, with or without deprivation of the right to occupy specified positions for a term of not less than one and not exceeding five years.”
63. The relevant provision of the Code of Administrative Violations (Administratīvo pārkāpumu kodekss) reads as follows:
“In the case of malicious non-compliance with a police officer’s, national guard’s or soldier’s lawful order or requirement issued in accordance with their duties to maintain order and protect the public,
- a fine shall be imposed in an amount of up to 200 lati (LVL), or administrative detention shall be applied for a period of up to fifteen days.”
VIOLATED_ARTICLES: 3
